DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendment filed on May 14, 2019, has been received and entered.



Claim Disposition

3.	 Claims 1-15 and 35-37 have been cancelled. Claims 38-44 have been added. Claims 16-34 and 38-44 are pending. Claims 16-34 are under examination. Claims 35-37 are withdrawn as directed to a non-elected invention.



Claim Objection

4.	Claims 17-18 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claims 17-18 are amended to delete the language of “or more” because the pH range is 0 to 14 and the language of “or more” has no upper limit. The language of ‘a pH of 10-14” is suggested for example in claim 18.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple a assignees. A nonstatutory double paten ting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference cl aim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Ci r. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d
2010 (Fed. Ci r. 1993); In re Longi, 759 F.2d 887,225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214USPQ761 (CCPA1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention 

7.	Claims 16-34 and 38-44 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 11-20 of US Patent No. 10,214,616.
The instantly claimed invention is directed to a method of preparing a liquid fraction from a biomass, wherein the biomass comprises a Neutral Detergent Fiber value of less than 45% dry matter content... (see claim 16). The patented claim is directed to a method of preparing a wet biomass mash for anaerobic storage, wherein the biomass comprises a Neutral Detergent Fiber value of less than 45% dry matter content ...which is separated into a liquid fraction..(see for examples claims 11 and 19). The dependent claims in the instant application and the patent also align (note that patented claim 20 prima facie obvious.




Response to Arguments

8.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that a new ground of rejection has been instituted under 112 (b) for the reasons stated above on newly submitted claims. In addition, note that the ODP rejection of record remains for the reasons set forth above and herein. Applicant argues that the claim amendments are sufficient to obviate this ground of rejection, however, this assertion is not correct. As established in the rejection the patented claims are an obvious variation of the instant claims although there is a difference in scope.  The patented claims require a separation of a liquid fraction as claimed in the instant application, thus obvious.




Conclusion

9.	No claims are presently allowable.



10.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652